DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-12, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (hereinafter Gordon)(US 2017/0315825) in view of Marascio(US 2019/0311651) and Kim et al. (hereinafter Kim)(US 2011/0148789).
Regarding claim 1, Gordon teaches a method comprising: 
receiving, from a sensor of the mobile device, unprocessed vibration data obtained while the mobile device is vibrating(abstract, sensor data can be received; P[0102], haptic interface can output vibration to present context data); 
generating, utilizing a deep learning-based classifier, a label indicative of a predicted context for the mobile device based on the unprocessed vibration data(P[0076], machine learning); and
 transmitting, to a context-aware application executing on the mobile device, the generated label indicative of the context(abstract, identifying an application based on contextual data)

The combination of Gordon in view of Marascio teaches all the particulars of the claim except the vibration data representing vibrations sensed by the sensor while the mobile device is vibrating; generating, a label indicative of a predicted external context for the mobile device and transmitting, to a context-aware application executing on the mobile device, the generated label indicative of the predicted external context. However, Kim teaches in an analogous art the vibration data representing vibrations sensed by the sensor while the mobile device is vibrating; generating, a label indicative of a predicted external context for the mobile device and transmitting, to a context-aware application executing on the mobile device, the generated label indicative of the predicted external context(P[0048-0052]; P[0048], detecting signal produced by a vibration of the mobile device; sensor signal collection unit know the grasp of the user of the mobile device; sends signal to the functionathe vibration data representing vibrations sensed by the sensor while the mobile device is vibrating; generating, a label indicative of a predicted external context for the mobile device and transmitting, to a context-aware application executing on the mobile device, the generated label indicative of the predicted external contextl performace unit). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method of the representinci vibrations sensed by the sensor while the mobile device is vibrating; generating, a label indicative of a predicted external context for the mobile device and transmitting, to a context-aware application executing on the mobile device, the generated label indicative of the predicted external context in order to have effective control of the projected state.
Regarding claim 2, Gordon in view of Marascio and Kim teaches the method of claim 1 wherein receiving the unprocessed vibration data comprises receiving the unprocessed vibration data obtained utilizing a microphone as the sensor(GordonL P[0206]; Mrascio:P[0050]).  
Regarding claim 3, Gordon in view of Marascio teaches the method of claim 1 wherein receiving the unprocessed vibration data comprises receiving the unprocessed vibration data obtained utilizing an accelerometer as the sensor(Gordon: P[0054], acelerometers).  
Regarding claim 4, Gordon in view of Marascio and Kim teaches the method of claim 1 wherein generating comprises predicting utilizing a model learned by a deep neural network of the deep-learning based classifier, a class from among a plurality of possible classes for the predicted external context of the mobile device based on the unprocessed vibration(Gordon:P[0076], neural network; Kim: P[0048-0049]).  
Regarding claim 5, Gordon in view of Marascio and Kim teaches the method of claim 4 wherein generating further comprises generating, using a label generator of the deep-learning based classifier the label indicative of a context for the mobile device based on the predicted class for the context of the mobile device(Gordon:P[0076], deep learning algorithms; Kim: P[0048-0049]).  
 Regarding claim 10, Gordon in view of Marascio and Kim teaches the method of claim 1 wherein the deep learning-based classifier is implemented using a deep neural network, the 
 Claims 11-12, 17 are rejected for the same reason as set forth in claims 1, 2+3 and 10 respectively. 
 Claims 18-20 are rejected for the same reason as set forth in claims 1-3 respectively.
Regarding claim 21, Kim teaches the method of claim 1, wherein the predicted external context for the mobile device indicates a predicted location of the mobile device or a predicted activity performed by a user of the mobile device(P[0049], activated according the user’s input).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (hereinafter Gordon)(US 2017/0315825) in view of Marasio(US 2019/0311651), Kim et al. (hereinafter Kim)(US 2011/0148789)and Dormer et al. (hereinafter Dormer)(US 2017/0076043).
Regarding claim 6, the combinations of Gordon and Marascio and Kim teaches all the particulars of the claim except the method, training the deep neural network to learn the model using a training dataset comprising labeled data samples, wherein each label data sample in the training data set comprises unprocessed vibration data86014027US01-26-50874-3310 and a label indicative of the context of the mobile device associated with the unprocessed data sample  However, Dormer teaches in an analogous art training the deep neural network to learn the model using a training dataset comprising labeled data samples, wherein each label data sample in the training data set comprises unprocessed vibration data86014027US01-26-50874-3310 and a label indicative of the context of the mobile device associated with the unprocessed data sample (P[0268], user to add labels to the data; labeled data acts as the training data set). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method training the deep neural 
Regarding claim 7, the combinations of Gordon and Marascio, Kim and Dormer teaches the method of claim 6, further comprising: transmitting the unprocessed vibration data to a server associated with a database that stores unprocessed vibration data with respective stored labels indicative of context; receiving, from the server, a stored label indicative of context that corresponds to the unprocessed vibration data; generating a new labeled training data sample comprising the unprocessed data sample and the received stored label; inserting, into the training dataset, the labeled training data sample; and re-training the deep neural network to learn the model using the training dataset(P[0268)]. 
Regarding claim 8, the combinations of Gordon, Kim and Marascio teaches all the particulars of the claim except the method, comprising training the deep learning-based classifier by: causing a user to be prompted for a user-provided label indicative of the context; receiving the user-provided label indicative of the context; adding the user-provided label to the unprocessed vibration data to generate a labeled training data sample; inserting, into a training dataset comprising labeled training data samples, the labeled training data sample; and training the deep neural network to learn the model using the training dataset.  However, Dormer teaches in an analogous art comprising training the deep learning-based classifier by: causing a user to be prompted for a user-provided label indicative of the context; receiving the user-provided label indicative of the context; adding the user-provided label to the unprocessed data to generate a labeled training data sample; inserting, into a training dataset comprising labeled training data 
 Claims 14-15 are rejected for the same reason as set forth in claims 7-8 respectively.

Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (hereinafter Gordon)(US 2017/0315825) in view of Marasio(US 2019/0311651), Kim et al. (hereinafter Kim)(US 2011/0148789) and Konen et al. (hereinafter Konen)(US 2012/0059780).
Regarding claim 9, the combinations of Gordon, Kim and Marascio teaches all the particulars of the claim except the method of claim 5, further comprising: transmitting, to a server associated with a database that stores unprocessed vibration signature data with respective stored labels indicative of context, the labeled training data sample.  However, Kononen teaches in an analogous art transmitting, to a server associated with a database that stores unprocessed vibration signature data with respective stored labels indicative of context, the labeled training data sample((P[0045], classification can be executed externally in a server). Therefore, it would 
 Claim 16 is rejected for the same reason as set forth in claim 9.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in viw of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647